 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    RAMIN SARIASLAN,                                  No. 2:15-cv-2492-MCE-EFB P
12                        Plaintiff,
13            v.                                        ORDER
14    RONALD RACKLEY, et al.,
15                        Defendants.
16

17           Plaintiff is a state prisoner proceeding without counsel in an action brought under 42

18   U.S.C. § 1983. On March 18, 2019, defendants filed a motion to compel plaintiff to respond to

19   their outstanding discovery requests. ECF No. 49. Plaintiff has not filed an opposition or a

20   statement of no opposition to the motion.

21           In cases in which one party is incarcerated and proceeding without counsel, motions

22   ordinarily are submitted on the record without oral argument. E.D. Cal. Local Rule 230(l).

23   “Opposition, if any, to the granting of the motion shall be served and filed by the responding

24   party not more than twenty-one (21), days after the date of service of the motion.” Id. A

25   responding party’s failure “to file an opposition or to file a statement of no opposition may be

26   deemed a waiver of any opposition to the granting of the motion and may result in the imposition

27   of sanctions.” Id.

28   /////
                                                       1
 1          Furthermore, a party’s failure to comply with any order or with the Local Rules “may be
 2   grounds for imposition by the Court of any and all sanctions authorized by statute or Rule or
 3   within the inherent power of the Court.” E.D. Cal. Local Rule 110. The court may recommend
 4   that an action be dismissed with or without prejudice, as appropriate, if a party disobeys an order
 5   or the Local Rules. See Ferdik v. Bonzelet, 963 F.2d 1258, 1263 (9th Cir. 1992) (district court did
 6   not abuse discretion in dismissing pro se plaintiff’s complaint for failing to obey an order to re-
 7   file an amended complaint to comply with Federal Rules of Civil Procedure); Carey v. King, 856
 8   F.2d 1439, 1440-41 (9th Cir. 1988) (dismissal for pro se plaintiff’s failure to comply with local
 9   rule regarding notice of change of address affirmed).
10          The court also notes that on June 5, 2018, it advised plaintiff of the requirements for filing
11   an opposition to a discovery motion, that failure to oppose such a motion may be deemed a
12   waiver of opposition to the motion and that failure to comply with the Local Rules may result in
13   dismissal. ECF No. 29, ¶ 8.
14          Accordingly, it is hereby ORDERED that, within 30 days of the date of this order,
15   plaintiff shall file either an opposition to the motion or a statement of no opposition. Failure to
16   comply with this order may result in a recommendation that this action be dismissed without
17   prejudice.
18   DATED: April 17, 2019.
19

20

21

22

23

24

25

26

27

28
                                                        2
